UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7115


KENNETH V. AWE,

                       Plaintiff – Appellant,

          v.

WARDEN MATHENA,

                       Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00241-JLK-RSB)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth V. Awe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth      V.    Awe   appeals     the    district        court’s      order

dismissing      without       prejudice    his     42        U.S.C.     § 1983      (2012)

complaint    as    frivolous,        pursuant    to     28    U.S.C.     § 1915A(b)(1)

(2012), and denying his motion to alter or amend.                                We have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                             Awe v.

Mathena, No. 7:14-cv-00241-JLK-RSB (W.D. Va. July 3 & 15, 2014).

We   dispense     with    oral   argument       because       the     facts   and    legal

contentions     are   adequately       presented       in     the   materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                          2